Opinion issued September 19, 2017




                                       In The

                                 Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                                 NO. 01-17-00635-CV
                            ———————————
                       IN RE RAMESH KAPUR, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Ramesh Kapur, has filed a petition for writ of mandamus challenging

the trial court’s jurisdiction to issue a judgment in the underlying bill of review

action.1 We deny the petition.




1
      The underlying case is Fondren Southwest Tempos Association, Inc. v. Ramesh
      Kapur d/b/a AIC Management, Inc., cause number 2010-13051 in the 151st District
      Court of Harris County, Texas, the Honorable Mike Engelhart presiding.
                                 PER CURIAM

Panel consists of Justices Jennings, Bland, and Brown.




                                        2